DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Status
Claims 1-7 and 9-14 are pending.
Claim 1 is currently amended.
Claims 2-3 and 6-14 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2020.
Claims 1 and 4-5 have been examined.

Priority
This application is a 371 of PCT/IN2017/050124 filed on 04/01/2017, which claims foreign priority of INDIA 201621011729 filed on 04/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2020 and 1/8/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Savangikar et al. (WO 2014/195975 A2, cited in IDS 10/2/2018.).
Claim 1 is drawn to a method of administering to a human being, a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins of the plant juice for anti-pathogenesis effect. The enriched heat stable proteins are the active ingredients for anti-pathogenesis effect; thus, the process of making enriched heat stable proteins has little patent weight for the claim.
Savangikar et al. teach a method of using a composition comprising heat stable plant proteins for anti-pathogenesis (Abstract and Claim 1). Savangikar et al. teach the use of the proteins to treat various diseases in mammals including human being (p18, para 1). Savangikar et 
With respect to claim 4, Savangikar et al. teach a method of using composition of claim 1 for anti-pathogenesis effect; wherein the composition is standardized for a parameter of a property of the composition that is relatable to anti-pathogenesis property or to the content of the protein molecules having molecular weight .of 26 kilo Daltons (kD) or less (Abstract, claim 2 and claim 7).
With respect to claim 5, Savangikar et al. teach the antipathogenesis effect comprising an anti-microbial effect on living beings including microbes or as an Adiponectin agonist effect in mammals (Abstract, claim 3).
Therefore, the reference is deemed to anticipate the instant claims above.

Applicant’s Arguments
Savangikar et al. do not disclose "a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins of the plant juice" (Remarks, p8, para 1).
Savangikar et al. do not disclosed therapeutic use of the isolated heat stable protein (Remarks, p8, para 2). 
The precipitate of the Juice Soluble Proteins from the concentrated syrup containing solubles"; wherein they are insoluble in the concentrated syrup containing solubles; they are not described as "water insoluble" (Remarks, p8, last para bridging to p10, para 1).
Singh et al. (1987) described isolation of their 26kD protein using ammonium sulfate salt precipitation (Remarks, p9, last para bridging to p10). 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (iii) are not persuasive because arguments (i) and (iii) are based on factually incorrect statements. Savangikar et al. teach the anti-pathogenesis composition comprises 26kD heat stable Osmotin like proteins (p1, Field of invention; p9, line 22-25; claim 2). Savangikar et al. teach the 26kD heat stable protein can be isolated from plant juice (comprising water) as precipitation by centrifugation (p14, last para bridging to p15, para 1), reading on the limitation “a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins of the plant juice”. Thus, Savangikar’s method of using 26kD heat stable Osmotin like proteins as an adiponectin agonist to treat various diseases (claims 1-4) anticipates this instant invention. 
Applicant’s argument (ii) is not persuasive because the broadest claim scope of claim 1 is a method of administering the heat stable protein, not limited to the intent therapeutic use of the heat stable protein as argued by applicant. Furthermore, Savangikar et al. clearly teach the 26kD heat stable Osmotin like proteins serve as an adiponectin agonist able to treat various diseases (claims 1-4).
Applicant’s argument (iv) is not persuasive because the process of “ammonium sulfate salt precipitation of a 26 kDa protein” as argued by applicant is not a limitation in the claims.
For at least the reasons above, the rejection is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631